DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-23 are currently pending.

Information Disclosure Statement
The information disclosure statements filed 01/03/2020, 03/16/2020, and 06/02/2020 have been considered, with the exception of those references that have been stricken through for failing to provide an English translation. 


Claim Objections
Claim 20 is objected to because of the following informalities:
In claim 20, the preamble recites “neural network operation module”, however it should recite “neural network operation method”. 
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1 – neural network operation module
In claim 1 – mapping unit
In claim 1 – storage unit
In claim 1 – instruction control unit
In claim 1 – operation unit 
In claim 1 – first and second input caching unit 
In claim 1 – output caching unit 
In claim 2 – direct memory access unit
In claim 3 – first sparse processing unit 
In claim 3 – first data processing unit 
In claim 4 – second sparse processing unit 
In claim 4 – third sparse processing unit 
In claim 4 – connection processing unit 
In claim 4 – second data processing unit
In claim 8 – neural network operation module
In claim 8 – storage unit 
In claim 8 – mapping unit 
In claim 8 – instruction control unit 
In claim 8 – operation unit 
In claim 8 – output caching unit 
In claim 9 – direct memory access unit 
In claim 9 – first and second input caching units 
In claim 9 – output caching unit 
In claim 9 – instruction caching unit 
In claim 12 – input data caching unit 
In claim 12 – connection caching unit 
In claim 12 – fourth sparse processing unit 
In claim 14 – input data caching unit 
In claim 14 – connection caching unit 
In claim 14 – fourth sparse processing unit 
[Examiner Note: In this application, the specification discloses sufficient structure for performing the claimed functionality. Specifically, page 36 of the specification states 
“The above units may be hardware circuits including digital circuits, analog circuits, and the like. Physical implementation of a hardware circuit includes but is not limited to a physical device, and the physical device includes but is not limited to a transistor, a memristor, and the like. The operation unit in the neural network operation module may be any proper hardware processor, for example, a central processing unit (CPU), a graphics processing unit (GPU), a field-programmable gate array (FPGA), a digital signal processor (DSP), and an application specific integrated circuit (ASIC). The storage unit, the instruction caching unit, the first input caching unit, the second input caching unit, and the output caching unit may be any proper magnetic storage medium or magneto-optical storage medium, for example, a resistance random access memory (RRAM), a DRAM, an SRAM, an embedded DRAM (EDRAM), a high bandwidth memory (HBM), a hybrid memory cube (HMC), and the like.”]

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 5, 6, 20, and 21 recite in parenthesis  “(adjacent to the element)”. Said language renders the claim indefinite as it is not clear whether it is meant to be part of the recited claim or not. 
The terms “physical address from low to high”, “similarly”, “element values from small to large” in claims 5, 6, 20 and 21 are relative terms which render the claim indefinite. The terms “physical address from low to high”, “similarly”, “element values from small to large” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Double Patenting
The following nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 16-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/697,191 (reference application). 
Regarding instant claims 1-7, 16-21, and 23, a claim by claim comparison is included below. The limitations that are the same are highlighted in bold letters. 
Application 16/697,189
Application 16/697,191
Instant Application 
Co-pending Application
Applicant: Cambricon Technologies Corporation Limited
Applicant: Cambricon Technologies Corporation Limited
Inventors: Zhang, Yao; Liu, Shaoli; Wang, Bingrui; Meng, Xiaofu
Inventors: Zhang, Yao; Liu, Shaoli; Wang, Bingrui; Meng, Xiaofu
 
 
1. A neural network operation module, comprising: a mapping unit configured to process input data after receiving the input data to obtain processed input data, wherein the input data includes at least one input neuron and at least one weight, and the processed input data includes a processed input neuron and a processed weight; a storage unit configured to store the processed input neuron, the processed weight, a neural network instruction, and an operation result; an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit; the operation unit configured to obtain the processed input neuron and the processed weight from a first input caching unit and a second input caching unit, and then perform an artificial neural network operation on the processed input neuron and the processed weight according to the microinstruction to obtain the operation result; and an output caching unit configured to cache the operation result.
1. A neural network operation module, comprising: a mapping unit configured to process input data after receiving the input data to obtain processed input data, wherein the input data includes at least one input neuron and at least one weight, and the processed input data includes a processed input neuron and a processed weight; a storage unit configured to store the processed input neuron, the processed weight, a neural network instruction, and an operation result; an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit; the operation unit configured to obtain the processed input neuron and the processed weight from a first input caching unit and a second input caching unit, and then perform an artificial neural network operation on the processed input neuron and the processed weight according to the microinstruction to obtain the operation result; an output caching unit configured to cache the operation result; and a direct memory access unit configured to read/write data between the storage unit and an instruction caching unit, the first input caching unit, the second input caching unit, or the output caching unit.
2. The neural network operation module of claim 1, further comprising a direct memory access unit configured to read/write data between the storage unit and an instruction caching unit, the first input caching unit, the second input caching unit, or the output caching unit, the instruction caching unit configured to cache the neural network instruction read by the direct memory access unit, the first input caching unit configured to cache first cache data read by the direct memory access unit, wherein the first cache data is the processed input neuron or the processed weight, and the second input caching unit configured to cache second cache data read by the direct memory access unit, wherein the second cache data is the processed weight or the processed input neuron, and the second cache data is inconsistent with the first cache data.
2. The neural network operation module of claim 1, wherein the instruction caching unit is configured to cache the neural network instruction read by the direct memory access unit, the first input caching unit configured to cache first cache data read by the direct memory access unit, wherein the first cache data is the processed input neuron or the processed weight, and the second input caching unit is configured to cache second cache data read by the direct memory access unit, wherein the second cache data is the processed weight or the processed input neuron, and the second cache data is inconsistent with the first cache data.
3. The neural network operation module of claim 1, wherein the mapping unit includes: a first sparse processing unit configured to process second input data to obtain third output data and second output data, and transmit the third output data to a first data processing unit, and   the first data processing unit configured to process first input data according to the third output data to obtain first output data, and when the first input data includes at least one input neuron and the second input data includes the at least one weight, the first output data is the processed input neuron, the second output data is the processed weight, and the third output data is connection data of the weight, when the first input data includes the at least one weight and the second input data includes the at least one input neuron, the first output data is the processed weight, the second output data is the processed input neuron, and the third output data is connection data of the input neuron.
3.  The neural network operation module of claim 1, wherein the mapping unit includes: a first sparse processing unit configured to process second input data to obtain third output data and second output data, and transmit the third output data to a first data processing unit, and the first data processing unit configured to process first input data according to the third output data to obtain first output data, and when the first input data includes at least one input neuron and the second input data includes the at least one weight, the first output data is the processed input neuron, the second output data is the processed weight, and the third output data is connection data of the weight, when the first input data includes the at least one weight and the second input data includes the at least one input neuron, the first output data is the processed weight, the second output data is the processed input neuron, and the third output data is connection data of the input neuron.
4. The neural network operation module of claim 1, wherein the mapping unit includes: a second sparse processing unit configured to receive third input data, obtain first connection data according to the third input data, and transmit the first connection data to a connection processing unit, a third sparse processing unit configured to receive fourth input data, obtain second connection data according to the fourth input data, and transmit the second connection data to the connection processing unit, the connection processing unit configured to obtain third connection data according to the first connection data and the second connection data, and transmit the third connection data to a second data processing unit, the second data processing unit configured to process the third input data and the fourth input data according to the third connection data after receiving the third input data, the fourth input data, and the third connection data to obtain fourth output data and fifth output data, and when the third input data includes the at least one input neuron and the fourth input data includes the at least one weight, the first connection data is the connection data of the input neuron, the second connection data is the connection data of the weight, the fourth output data is the processed input neuron, and the fifth output data is the processed weight, when the third input data includes the at least one weight and the fourth input data includes the at least one input neuron, the first connection data is the connection data of the weight, the second connection data is the connection data of the input neuron, the fourth output data is the processed weight, and the fifth output data is the processed input neuron.
4. The neural network operation module of claim 1, wherein the mapping unit includes: a second sparse processing unit configured to receive third input data, obtain first connection data according to the third input data, and transmit the first connection data to a connection processing unit, a third sparse processing unit configured to receive fourth input data, obtain second connection data according to the fourth input data, and transmit the second connection data to the connection processing unit, the connection processing unit configured to obtain third connection data according to the first connection data and the second connection data, and transmit the third connection data to a second data processing unit, the second data processing unit configured to process the third input data and the fourth input data according to the third connection data after receiving the third input data, the fourth input data, and the third connection data to obtain fourth output data and fifth output data, and when the third input data includes the at least one input neuron and the fourth input data includes the at least one weight, the first connection data is the connection data of the input neuron, the second connection data is the connection data of the weight, the fourth output data is the processed input neuron, and the fifth output data is the processed weight, when the third input data includes the at least one weight and the fourth input data includes the at least one input neuron, the first connection data is the connection data of the weight, the second connection data is the connection data of the input neuron, the fourth output data is the processed weight, and the fifth output data is the processed input neuron.
5. The neural network operation module of claim 3, wherein the connection data of the input neuron and the connection data of the weight being represented in a form of direct index or stride index includes:   when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that an absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold, when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron of the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron of the weight, the connection data of the weight represented in the form of direct index has two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron, wherein when both the connection data of the input neuron and the connection data of the weight are represented in the form of stride index, and the connection data of the weight and a string of the connection data of the input neuron are stored in an order of physical address from low to high, the connection processing unit is configured to: accumulate each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose fourth connection data, similarly, perform the same operation on the string of the second connection data to obtain fifth connection data, select the same elements from the string of the fourth connection data and the string of the fifth connection data, and sort the elements in an order of element values from small to large to form a new string, and   perform a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the third connection data, wherein when both the first connection data and the second connection data are represented in the form of direct index, the connection processing unit is configured to perform an AND operation on the first connection data and the second connection data to obtain the third connection data, and wherein when one of the first connection data and the second connection data is represented in the form of stride index and the other is represented in the form of direct index, the connection processing unit is configured to: when the first connection data is represented in the form of stride index, convert the first connection data into the connection data represented in the form of direct index, when the second connection data is represented in the form of stride index, convert the second connection data into the connection data represented in the form of direct index, and perform the operation on the first connection data and the second connection data to obtain the third connection data.
5. (Original) The neural network operation module of claim 3, wherein the connection data of the input neuron and the connection data of the weight being represented in a form of direct index or stride index includes: when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that an absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold, when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron of the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron of the weight, the connection data of the weight represented in the form of direct index has two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron.
 
6.  The neural network operation module of claim 5, wherein when both the connection data of the input neuron and the connection data of the weight are represented in the form of stride index, and the connection data of the weight and a string of the connection data of the input neuron are stored in an order of physical address from low to high, the connection processing unit is configured to: accumulate each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose fourth connection data, similarly, perform the same operation on the string of the second connection data to obtain fifth connection data, select the same elements from the string of the fourth connection data and the string of the fifth connection data, and sort the elements in an order of element values from small to large to form a new string, and perform a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the third connection data.
 
7.  The neural network operation module of claim 5, wherein when both the first connection data and the second connection data are represented in the form of direct index, the connection processing unit is configured to perform an AND operation on the first connection data and the second connection data to obtain the third connection data.
 
8. The neural network operation module of claim 5, wherein when one of the first connection data and the second connection data is represented in the form of stride index and the other is represented in the form of direct index, the connection processing unit is configured to: when the first connection data is represented in the form of stride index, convert the first connection data into the connection data represented in the form of direct index, when the second connection data is represented in the form of stride index, convert the second connection data into the connection data represented in the form of direct index, and perform the And operation on the first connection data and the second connection data to obtain the third connection data.
6. The neural network operation module of claim 5, wherein when one of the first connection data and the second connection data is represented in the form of stride index and the other is represented in the form of direct index, and the strings representing the first connection data and the second connection data are stored in an order of physical address from low to high, the connection processing unit is further configured to: when the first connection data is represented in the form of stride index, convert the second connection data into the connection data represented in the form of stride index, when the second connection data is represented in the form of stride index, convert the first connection data into the connection data represented in the form of stride index, accumulate each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose the fourth connection data, similarly, perform the same operation on a string of the second connection data to obtain the fifth connection data, select the same elements from the string of the fourth connection data and the string of the fifth connection data, and sort the elements in an order of element values from small to large to form a new string, and perform a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the third connection data.
9.  The neural network operation module of claim 8, wherein when one of the first connection data and the second connection data is represented in the form of stride index and the other is represented in the form of direct index, and the strings representing the first connection data and the second connection data are stored in an order of physical address from low to high, the connection processing unit is further configured to: when the first connection data is represented in the form of stride index, convert the second connection data into the connection data represented in the form of stride index, when the second connection data is represented in the form of stride index, convert the first connection data into the connection data represented in the form of stride index, accumulate each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose the fourth connection data, similarly, perform the same operation on a string of the second connection data to obtain the fifth connection data, select the same elements from the string of the fourth connection data and the string of the fifth connection data, and sort the elements in an order of element values from small to large to form a new string, and perform a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the third connection data.
7. The neural network operation module of claim 1, wherein before processing the input data, the mapping unit is further configured to: group the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, determine whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that a count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, delete the group of the input neurons, group the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, determine whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and when any group of the weights in the N groups of the weights does not satisfy the second preset condition, delete the group of the weights.
10.  The neural network operation module of claim 1, wherein before processing the input data, the mapping unit is further configured to: group the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, determine whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that a count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, delete the group of the input neurons, group the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, determine whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and when any group of the weights in the N groups of the weights does not satisfy the second preset condition, delete the group of the weights.
16. A neural network operation method, comprising processing input data to obtain processed input data; obtaining a neural operation instruction and decoding the neural operation instruction into a microinstruction; and performing an artificial neural network on the processed input data according to the microinstruction to obtain an operation result.
13.  A neural network operation method, comprising processing input data to obtain processed input data; obtaining a neural operation instruction and decoding the neural operation instruction into a microinstruction; and performing an artificial neural network on the processed input data according to the microinstruction to obtain an operation result  wherein the processing the input data to obtain the processed input data includes: when the input data includes the input neuron and the connection data of the input neuron, processing the input neuron according to the connection data of the input neuron to obtain the processed input neuron, and   when the input data includes the weight and the connection data of the weight, processing the weight according to the connection data of the weight to obtain the processed weight.
17. The method of claim 16, wherein the input data includes at least one input neuron and/or a weight, before processing the input data, the method further includes: grouping the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, determining whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that the count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, deleting the group of the input neurons, grouping the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, determining whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and when any group of the weights in the N groups of the weights does not satisfy the second preset condition, deleting the group of the weights.
14.  The neural network operation module of claim 13, wherein the input data includes at least one input neuron and/or a weight, before processing the input data, the method further includes: grouping the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, determining whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that the count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, deleting the group of the input neurons, grouping the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, determining whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and when any group of the weights in the N groups of the weights does not satisfy the second preset condition, deleting the group of the weights.
18. The method of claim 16, wherein the input data includes the first input data and the second input data, and the processed input data includes the processed first input data and the processed second input data, the processing the input data to obtain the processed input data includes: processing the second input data to obtain the first connection data and the processed second output data, processing the first input data according to the first connection data to obtain the processed second input data, and when the first input data is the input neuron and the second input data is the weight, the first connection data is the connection data of the weight, when the first input data is the weight and the second input data is the input neuron, the first connection data is the connection data of the input neuron.
15. The method of claim 13, wherein the input data includes the first input data and the second input data, and the processed input data includes the processed first input data and the processed second input data, the processing the input data to obtain the processed input data includes: processing the second input data to obtain the first connection data and the processed second output data, processing the first input data according to the first connection data to obtain the processed second input data, and when the first input data is the input neuron and the second input data is the weight, the first connection data is the connection data of the weight, when the first input data is the weight and the second input data is the input neuron, the first connection data is the connection data of the input neuron.
19. The method of claim 16, wherein the input data includes the input neuron and the weight, and the processed input data includes the processed input neuron and the processed weight, and the processing input data to obtain the processed input data includes: obtaining the connection data of the input neuron and the connection data of the weight according to the input neuron and the weight, processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data, and processing the input neuron and the weight according to the second connection data to obtain the processed input neuron and the processed weight.
16. The method of claim 13, wherein the input data includes the input neuron and the weight, and the processed input data includes the processed input neuron and the processed weight, and the processing input data to obtain the processed input data includes: obtaining the connection data of the input neuron and the connection data of the weight according to the input neuron and the weight, processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data, and processing the input neuron and the weight according to the second connection data to obtain the processed input neuron and the processed weight.
20. The neural network operation module of claim 19, wherein when the connection data of the input neuron and the connection data of the weight are represented in the form of direct index, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: performing an AND operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data, wherein the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes:   when the connection data of the input neuron is represented in the form of direct index and the connection data of the weight is represented in the form of stride index, converting the connection data of the weight into the connection data represented in the form of direct index, when the connection data of the weight is represented in the form of direct index and the connection data of the input neuron is represented in the form of stride index, converting the connection data of the input neuron into the connection data represented in the form of direct index, and performing the and operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data, wherein when both the connection data of the input neuron and the connection data of the weight are represented in the form of stride, and the connection data of the weight and a string of the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose third connection data, similarly, performing the same operation on a string of the connection data of the weight to obtain fourth connection data, selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data.  
17.The method of claim 16, wherein when the connection data of the input neuron and the connection data of the weight are represented in the form of direct index, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: performing an AND operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data.
 
18. The method of claim 16, wherein the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: when the connection data of the input neuron is represented in the form of direct index and the connection data of the weight is represented in the form of stride index, converting the connection data of the weight into the connection data represented in the form of direct index, when the connection data of the weight is represented in the form of direct index and the connection data of the input neuron is represented in the form of stride index, converting the connection data of the input neuron into the connection data represented in the form of direct index, and performing the AND operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data.
 
19. (Original) The method of claim 16, wherein when both the connection data of the input neuron and the connection data of the weight are represented in the form of stride, and the connection data of the weight and a string of the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose third connection data, similarly, performing the same operation on a string of the connection data of the weight to obtain fourth connection data, selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data.
21. The method of claim 20, when the strings representing the connection data of the weight and the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: when the connection data of the input neuron is represented in the form of stride index and the connection data of the weight is represented in the form of direct index, converting the connection data of the weight into the connection data represented in the form of stride index, when the connection data of the weight is represented in the form of stride index and the connection data of the input neuron is represented in the form of direct index, converting the connection data of the input neuron into the connection data represented in the form of stride index, accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose the third connection data, similarly, performing the same operation on a string of the second connection data to obtain the fourth connection data, selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data.
20.The method of claim 16, when the strings representing the connection data of the weight and the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: when the connection data of the input neuron is represented in the form of stride index and the connection data of the weight is represented in the form of direct index, converting the connection data of the weight into the connection data represented in the form of stride index, when the connection data of the weight is represented in the form of stride index and the connection data of the input neuron is represented in the form of direct index, converting the connection data of the input neuron into the connection data represented in the form of stride index, accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose the third connection data, similarly, performing the same operation on a string of the second connection data to obtain the fourth connection data, selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data.
23. The method of claim 20, wherein the connection data of the input neuron and the connection data of the weight being represented in the form of direct index or stride index includes: when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold, when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron of the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron of the weight, the connection data of the weight represented in the form of direct index may have two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron.
22. (Original) The method of claim 16, wherein the connection data of the input neuron and the connection data of the weight being represented in the form of direct index or stride index includes: when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold, when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron of the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron of the weight, the connection data of the weight represented in the form of direct index may have two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron.


As detailed in the table above:
Instant claim 1 is anticipated by co-pending claim 1
Instant claim 2 is anticipated by co-pending claims 1+2
Instant claim 3 is anticipated by co-pending claim 3
Instant claim 5 is anticipated by co-pending claim 4
Instant claim 5 is anticipated by co-pending claims 5+6+7+8
Instant claim 6 is anticipated by co-pending claim 9
Instant claim 7 is anticipated by co-pending claim 10
Instant claim 16 is anticipated by co-pending claim 13
Instant claim 17 is anticipated by co-pending claim 14
Instant claim 18 is anticipated by co-pending claim 15
Instant claim 19 is anticipated by co-pending claim 16
Instant claim 20 is anticipated by co-pending claims 17+18+19
Instant claim 21 is anticipated by co-pending claim 20 
Instant claim 23 is anticipated by co-pending claim 22

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8-9, 16, and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Basehore (WO1993014461A1) in view of Venkataramani et al. (US 20190303743 A1)

Regarding claim 1, Basehore teaches a neural network operation module, comprising: a mapping unit configured to process input data after receiving the input data to obtain processed input data, wherein the input data includes at least one input neuron and at least one weight, and the processed input data includes a processed input neuron and a processed weight (Basehore, Abstract, teaches processing a plurality of neurons, weight data is sequentially accessed, wherein the input data and weight data may be configured as either a single, high resolution input or a plurality of inputs having a lower resolution, whereby the plurality of inputs are processed simultaneously.); 

a storage unit configured to store the processed input neuron, the processed weight, a neural network instruction, and an operation result (Basehore, pg. 2, teaches the input data is simultaneously processed in a dot product generator with weight data for one of the neurons and the result is stored in a corresponding accumulator. Each accumulator of the accumulator array stores the weighted input of a corresponding neuron.); 

the operation unit configured to obtain the processed input neuron and the processed weight from a first input caching unit and a second input caching unit, and then perform an artificial neural network operation on the processed input neuron and the processed weight according to the microinstruction to obtain the operation result  and an output caching unit configured to cache the operation result. (Basehore, pg. 2, teaches The input data is simultaneously processed in a dot product generator with weight data for one of the neurons and the result is stored in a corresponding accumulator of an accumulator array. The same input data is then simultaneously processed in the dot product generator with weight data for another of the neurons and the result is stored in another accumulator of the accumulator array. Thus, the input data is successively processed with the weight data of corresponding neurons and the results are stored in the respective accumulators of the neurons, so that each accumulator of the accumulator array stores the weighted input of a corresponding neuron.);

Basehore does not distinctly disclose an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit; 

However, Venkataramani does teach an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit (Venkataramani, Paragraph [0039] teaches a processor or set of processors executes instructions from an instruction set. The term instruction may refer to a micro-instruction, e.g., an instruction that results from a processor’s decode unit (decoder) decoding macro-instructions. A processor may process a neural network.);

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the neural processor apparatus, taught by Basehore, with decoding into microinstructions, taught by Venkataramani, in order to provide a scalable node-level architecture utilizing many processing cores and how to best partition computation amongst the to optimize core utilization, memory bandwidth, and reduce synchronization overheads. (Venkataramani, Paragraph [0129]). 

	Regarding claim 2, the combination of Basehore in view of Venkataramani teaches all of the limitations of claim 1, and the combination further teaches further comprising a direct memory access unit configured to read/write data between the storage unit and an instruction caching unit, the first input caching unit, the second input caching unit, or the output caching unit (Venkataramani, Paragraph [0071] teaches direct memory access controllers reading on the limitation as claimed.), the instruction caching unit configured to cache the neural network instruction read by the direct memory access unit, the first input caching unit configured to cache first cache data read by the direct memory access unit, wherein the first cache data is the processed input neuron or the processed weight, and the second input caching unit configured to cache second cache data read by the direct memory access unit, wherein the second cache data is the processed weight or the processed input neuron, and the second cache data is inconsistent with the first cache data (Basehore, pg. 2, teaches the input data is simultaneously processed in a dot product generator with weight data for one of the neurons and the result is stored in a corresponding accumulator. Each accumulator of the accumulator array stores the weighted input of a corresponding neuron.).

[EXAMINER NOTE: Examiner notes that Venkataramani further teaches a data cache unit coupled to a level 2 cache unit and an instruction cache unit coupled to the level 2 cache unit. The L2 cache unit is coupled to one or more levels of cache and eventually to main memory.]. 

Regarding claim 8, Basehore teaches a neural network operation module, comprising a storage unit configured to store first input data and connection data of the first input data, processed second input data, a neural network instruction, and an operation result, wherein the first input data is an input neuron or a weight, the connection data of the first input data is connection data of the input neuron or connection data of the weight, and the processed second input data is a processed input neuron or a processed weight (Basehore, pg. 2, teaches the input data is simultaneously processed in a dot product generator with weight data for one of the neurons and the result is stored in a corresponding accumulator. Each accumulator of the accumulator array stores the weighted input of a corresponding neuron.); 

a mapping unit configured to obtain the first input data and the connection data of the first input data, process the first input data according to the connection data of the first input data to obtain processed first input data, wherein the processed first input data is the processed input neuron or the processed weight (Basehore, Abstract, teaches processing a plurality of neurons, weight data is sequentially accessed, wherein the input data and weight data may be configured as either a single, high resolution input or a plurality of inputs having a lower resolution, whereby the plurality of inputs are processed simultaneously.); 

the operation unit configured to obtain the processed input neuron and the processed weight from a first input caching unit and a second input caching unit, and then perform an artificial neural network operation on the processed input neuron and the processed weight according to the microinstruction to obtain the operation result  and an output caching unit configured to cache the operation result. (Basehore, pg. 2, teaches The input data is simultaneously processed in a dot product generator with weight data for one of the neurons and the result is stored in a corresponding accumulator of an accumulator array. The same input data is then simultaneously processed in the dot product generator with weight data for another of the neurons and the result is stored in another accumulator of the accumulator array. Thus, the input data is successively processed with the weight data of corresponding neurons and the results are stored in the respective accumulators of the neurons, so that each accumulator of the accumulator array stores the weighted input of a corresponding neuron.);

Basehore does not distinctly disclose an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit; 

However, Venkataramani does teach an instruction control unit configured to obtain the neural network instruction from an instruction caching unit and decode the neural network instruction into a microinstruction executed by an operation unit (Venkataramani, Paragraph [0039] teaches a processor or set of processors executes instructions from an instruction set. The term instruction may refer to a micro-instruction, e.g., an instruction that results from a processor’s decode unit (decoder) decoding macro-instructions. A processor may process a neural network.);

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the neural processor apparatus, taught by Basehore, with decoding into microinstructions, taught by Venkataramani, in order to provide a scalable node-level architecture utilizing many processing cores and how to best partition computation amongst the to optimize core utilization, memory bandwidth, and reduce synchronization overheads. (Venkataramani, Paragraph [0129]). 

Regarding claim 9, the combination of Basehore in view of Venkataramani teaches all of the limitations of claim 8, and the combination further teaches further comprising a direct memory access unit configured to read/write data between the storage unit and an instruction caching unit, the mapping unit, a first input caching unit, a second input caching unit, or the output caching unit (Venkataramani, Paragraph [0071] teaches direct memory access controllers reading on the limitation as claimed.), and the first input caching unit is configured to cache the first input data, the connection data of the first input data, or the processed first input data, the second input caching unit is configured to cache the processed second input data, and the processed second input data is inconsistent with the processed first input data, and the instruction caching unit configured to cache the neural network instruction read by the direct memory access unit (Basehore, pg. 2, teaches the input data is simultaneously processed in a dot product generator with weight data for one of the neurons and the result is stored in a corresponding accumulator. Each accumulator of the accumulator array stores the weighted input of a corresponding neuron.).


Regarding claim 16, Basehore teaches a neural network operation method, comprising processing input data to obtain processed input data (Basehore, Abstract, teaches processing a plurality of neurons, weight data is sequentially accessed, wherein the input data and weight data may be configured as either a single, high resolution input or a plurality of inputs having a lower resolution, whereby the plurality of inputs are processed simultaneously.); 

and performing an artificial neural network on the processed input data according to the microinstruction to obtain an operation result (Basehore, pg. 2, teaches The input data is simultaneously processed in a dot product generator with weight data for one of the neurons and the result is stored in a corresponding accumulator of an accumulator array. The same input data is then simultaneously processed in the dot product generator with weight data for another of the neurons and the result is stored in another accumulator of the accumulator array. Thus, the input data is successively processed with the weight data of corresponding neurons and the results are stored in the respective accumulators of the neurons, so that each accumulator of the accumulator array stores the weighted input of a corresponding neuron.).

However Basehore does not distinctly disclose obtaining a neural operation instruction and decoding the neural operation instruction into a microinstruction;

	Nevertheless Venkataramani teaches obtaining a neural operation instruction and decoding the neural operation instruction into a microinstruction (Venkataramani, Paragraph [0039] teaches a processor or set of processors executes instructions from an instruction set. The term instruction may refer to a micro-instruction, e.g., an instruction that results from a processor’s decode unit (decoder) decoding macro-instructions. A processor may process a neural network.);

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the neural processor apparatus, taught by Basehore, with decoding into microinstructions, taught by Venkataramani, in order to provide a scalable node-level architecture utilizing many processing cores and how to best partition computation amongst the to optimize core utilization, memory bandwidth, and reduce synchronization overheads. (Venkataramani, Paragraph [0129]). 



Regarding claim 22, the combination of Basehore in view of Venkataramani teaches all of the limitations of claim 16, and the combination further teaches wherein the processing the input data to obtain the processed input data includes: when the input data includes the input neuron and the connection data of the input neuron, processing the input neuron according to the connection data of the input neuron to obtain the processed input neuron, and when the input data includes the weight and the connection data of the weight, processing the weight according to the connection data of the weight to obtain the processed weight (Basehore, Abstract, teaches processing a plurality of neurons, weight data is sequentially accessed, wherein the input data and weight data may be configured as either a single, high resolution input or a plurality of inputs having a lower resolution, whereby the plurality of inputs are processed simultaneously.; Basehore, pg. 2, teaches The input data is simultaneously processed in a dot product generator with weight data for one of the neurons and the result is stored in a corresponding accumulator of an accumulator array. The same input data is then simultaneously processed in the dot product generator with weight data for another of the neurons and the result is stored in another accumulator of the accumulator array. Thus, the input data is successively processed with the weight data of corresponding neurons and the results are stored in the respective accumulators of the neurons, so that each accumulator of the accumulator array stores the weighted input of a corresponding neuron.).


Claim 3 is rejected under 35 U.S.C. as being unpatentable over Basehore in view of Venkataramani, and in further view of Beijing Zhongke Cambrian Technology Co Ltd (CN107545303A) (hereinafter Beijing).

	Regarding claim 3, the combination of Basehore in view of Ventakaramani teaches all of the limitations of claim 1, however the combination does not distinctly disclose wherein the mapping unit includes: a first sparse processing unit configured to process second input data to obtain third output data and second output data, and transmit the third output data to a first data processing unit, and the first data processing unit configured to process first input data according to the third output data to obtain first output data, and when the first input data includes at least one input neuron and the second input data includes the at least one weight, the first output data is the processed input neuron, the second output data is the processed weight, and the third output data is connection data of the weight, when the first input data includes the at least one weight and the second input data includes the at least one input neuron, the first output data is the processed weight, the second output data is the processed input neuron, and the third output data is connection data of the input neuron.

Nevertheless Beijing teaches wherein the mapping unit includes: a first sparse processing unit configured to process second input data to obtain third output data and second output data, and transmit the third output data to a first data processing unit, and the first data processing unit configured to process first input data according to the third output data to obtain first output data, and when the first input data includes at least one input neuron and the second input data includes the at least one weight, the first output data is the processed input neuron, the second output data is the processed weight, and the third output data is connection data of the weight, when the first input data includes the at least one weight and the second input data includes the at least one input neuron, the first output data is the processed weight, the second output data is the processed input neuron, and the third output data is connection data of the input neuron (Abstract teaches a device that has a mapping list that is configured to receive input data. The input data includes an input neuron, a weight, and a connection relationship. The mapping unit corresponds to the corresponding input neuron and weight according to the connection relationship. An operation unit receives an instruction to perform an artificial neural network operation for sparse connection on the weight and the corresponding input neuron to obtain an output neuron; [Claims 1 and 2] further teach a -computing device, comprising: a mapping unit for receiving the input data, the input data comprising an input neuron, weights, and connection relationship, a mapping unit is further used for according to connection relationship between each weight corresponds to a respective input neuron and weight calculating unit for receiving instruction to the weight value and the corresponding input neuron perform a sparse connection of artificial neural network calculation, obtaining the output neuron).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the neural processor apparatus, taught by Basehore, as modified by the decoding into microinstructions, taught by Venkataramani, to further include computing device and method, as taught by Beijing, in order to effectively increase support to artificial neural network mathematical algorithm, and avoid the problem of memory bandwidth. (Beijing, Abstract).  


Claims 4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Basehore in view of Venkataramani, and in further view of Tsukamoto et al., “Distributed Learning and Cooperative Learning”, Proceedings of 1993 Joint Conference on Neural Networks. 

Regarding claim 4, the combination of Basehore in view of Venkataramani teaches all of the limitations of claim 1, however the combination does not distinctly disclose wherein the mapping unit includes: a second sparse processing unit configured to receive third input data, obtain first connection data according to the third input data, and transmit the first connection data to a connection processing unit, a third sparse processing unit configured to receive fourth input data, obtain second connection data according to the fourth input data, and transmit the second connection data to the connection processing unit, the connection processing unit configured to obtain third connection data according to the first connection data and the second connection data, and transmit the third connection data to a second data processing unit, the second data processing unit configured to process the third input data and the fourth input data according to the third connection data after receiving the third input data, the fourth input data, and the third connection data to obtain fourth output data and fifth output data, and when the third input data includes the at least one input neuron and the fourth input data includes the at least one weight, the first connection data is the connection data of the input neuron, the second connection data is the connection data of the weight, the fourth output data is the processed input neuron, and the fifth output data is the processed weight, when the third input data includes the at least one weight and the fourth input data includes the at least one input neuron, the first connection data is the connection data of the weight, the second connection data is the connection data of the input neuron, the fourth output data is the processed weight, and the fifth output data is the processed input neuron.
	Nevertheless, Tsukamoto does teach wherein the mapping unit includes: a second sparse processing unit configured to receive third input data, obtain first connection data according to the third input data, and transmit the first connection data to a connection processing unit, a third sparse processing unit configured to receive fourth input data, obtain second connection data according to the fourth input data, and transmit the second connection data to the connection processing unit, the connection processing unit configured to obtain third connection data according to the first connection data and the second connection data, and transmit the third connection data to a second data processing unit, the second data processing unit configured to process the third input data and the fourth input data according to the third connection data after receiving the third input data, the fourth input data, and the third connection data to obtain fourth output data and fifth output data, and when the third input data includes the at least one input neuron and the fourth input data includes the at least one weight, the first connection data is the connection data of the input neuron, the second connection data is the connection data of the weight, the fourth output data is the processed input neuron, and the fifth output data is the processed weight, when the third input data includes the at least one weight and the fourth input data includes the at least one input neuron, the first connection data is the connection data of the weight, the second connection data is the connection data of the input neuron, the fourth output data is the processed weight, and the fifth output data is the processed input neuron (Tsukamoto, Abstract teaches a distributed learning procedure for networks composed of many separate modular networks, each of which is trained to handle a subset of the complete set of training examples; Tsukamoto, pg. 1662, Col. 2, further teaches a learning system composed of a set of modules, each coupled with a different subset of the whole learning space. And further teach decomposing the training data set S into subsets Si, i=1,2, …, n, where each Si represents the ith subset of S. Figures 1 and 2 show the functional diagrams of distributed learning.; Tsukamoto, pg. 1661, Col. 2 further teaches the flash learning procedure captures the weights of the connections in the network.; Tsukamoto, pg. 1663, Col. 2 further teaches connections weights in the context of distributed learning.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the neural processor apparatus, taught by Basehore, as modified by the decoding into microinstructions, taught by Venkataramani, to further include the distribute learning features, as taught by Tsukamoto, in order to improve the performance of learning algorithms in large-scale networks. (Tsukamoto, pg, 1664, Conclusion). 


Regarding claim 18, the combination of Basehore in view of Venkataramani teaches all of the limitations of claim 16, however the combination does not distinctly disclose the remaining limitations. 

Nevertheless Tsukamoto teaches the remaining limitations of wherein the input data includes the first input data and the second input data, and the processed input data includes the processed first input data and the processed second input data, the processing the input data to obtain the processed input data includes: processing the second input data to obtain the first connection data and the processed second output data, processing the first input data according to the first connection data to obtain the processed second input data, and when the first input data is the input neuron and the second input data is the weight, the first connection data is the connection data of the weight, when the first input data is the weight and the second input data is the input neuron, the first connection data is the connection data of the input neuron (Tsukamoto, Abstract teaches a distributed learning procedure for networks composed of many separate modular networks, each of which is trained to handle a subset of the complete set of training examples; Tsukamoto, pg. 1662, Col. 2, further teaches a learning system composed of a set of modules, each coupled with a different subset of the whole learning space. And further teach decomposing the training data set S into subsets Si, i=1,2, …, n, where each Si represents the ith subset of S. Figures 1 and 2 show the functional diagrams of distributed learning.; Tsukamoto, pg. 1661, Col. 2 further teaches the flash learning procedure captures the weights of the connections in the network.; Tsukamoto, pg. 1663, Col. 2 further teaches connections weights in the context of distributed learning.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the neural processor apparatus, taught by Basehore, as modified by the decoding into microinstructions, taught by Venkataramani, to further include the distribute learning features, as taught by Tsukamoto, in order to improve the performance of learning algorithms in large-scale networks. (Tsukamoto, pg, 1664, Conclusion). 


	Regarding claim 19, the combination of Basehore in view of Venkataramani teaches all of the limitations of claim 16, however the combination does not distinctly disclose the remaining limitations. 

Nevertheless, Tsukamoto teaches wherein the input data includes the input neuron and the weight, and the processed input data includes the processed input neuron and the processed weight, and the processing input data to obtain the processed input data includes: obtaining the connection data of the input neuron and the connection data of the weight according to the input neuron and the weight, processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data, and processing the input neuron and the weight according to the second connection data to obtain the processed input neuron and the processed weight  (Tsukamoto, Abstract teaches a distributed learning procedure for networks composed of many separate modular networks, each of which is trained to handle a subset of the complete set of training examples; Tsukamoto, pg. 1662, Col. 2, further teaches a learning system composed of a set of modules, each coupled with a different subset of the whole learning space. And further teach decomposing the training data set S into subsets Si, i=1,2, …, n, where each Si represents the ith subset of S. Figures 1 and 2 show the functional diagrams of distributed learning.; Tsukamoto, pg. 1661, Col. 2 further teaches the flash learning procedure captures the weights of the connections in the network.; Tsukamoto, pg. 1663, Col. 2 further teaches connections weights in the context of distributed learning.).
	Motivation to combine same as stated for claim 18 above.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Basehore in view of Venkataramani and Beijing, and in further view of Zhang et al., “Cambricon-X: An Accelerator for Sparse Neural Networks”, 2016 49th Annual IEEE/ACM International Symposium on Microarchitecture (MICRO). 
Regarding claim 5, the combination of Basehore in view of Venkataramani and Beijing teaches all of the limitations of claim 3, however the combination does not distinctly disclose the remaining limitations. 
Nevertheless, Zhang teaches the remaining limitations of wherein the connection data of the input neuron and the connection data of the weight being represented in a form of direct index or stride index includes: when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that an absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold, when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron of the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron of the weight, the connection data of the weight represented in the form of direct index has two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron, wherein when both the connection data of the input neuron and the connection data of the weight are represented in the form of stride index, and the connection data of the weight and a string of the connection data of the input neuron are stored in an order of physical address from low to high, the connection processing unit is configured to: accumulate each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose fourth connection data, similarly, perform the same operation on the string of the second connection data to obtain fifth connection data, select the same elements from the string of the fourth connection data and the string of the fifth connection data, and sort the elements in an order of element values from small to large to form a new string, and perform a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the third connection data, wherein when both the first connection data and the second connection data are represented in the form of direct index, the connection processing unit is configured to perform an AND operation on the first connection data and the second connection data to obtain the third connection data, and wherein when one of the first connection data and the second connection data is represented in the form of stride index and the other is represented in the form of direct index, the connection processing unit is configured to: when the first connection data is represented in the form of stride index, convert the first connection data into the connection data represented in the form of direct index, when the second connection data is represented in the form of stride index, convert the second connection data into the connection data represented in the form of direct index, and perform the operation on the first connection data and the second connection data to obtain the third connection data (Zhang, pg. 5, Col. 1, teaches to implement the indexing modules, we investigate two commonly-used indexing options, i.e., direct indexing and step indexing. The direct indexing approach uses a binary string with one bit per synapse, indicating whether the corresponding synapse exists, i.e., “1” for existence and “0” for absence. The step indexing approach further indexes the binary string of direct indexing by using distances between existed synapses (“1”s in the binary string), i.e., each element in the index table indicates the distance between two existed synapses….The indexing process can be elaborated as follows. First we add each bit in the original string to obtain an accumulated string, and each element in the accumulated string indicates a location of corresponding connection. After enforcing and “AND” operation between the accumulated string and the original string, the indexes of each connected neuron can be obtained.; Zhang, pg. 5, Col 2 in step indexing, adding the numbers in the index table sequentially to get the indexes of input neurons which have connections with the current output neuron. And further teaches in step indexing indexes are used for addressing the corresponding neurons. ).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the neural processor apparatus, taught by Basehore, as modified by the decoding into microinstructions, taught by Venkataramani, as further modified by the computing device and method, as taught by Beijing, to further include the direct and step indexing, as taught by Zhang, given that these indexing methods are relatively easy to implement from the perspective of hardware design. (Zhang, pg. 5, Col. 2). 
	
Regarding claim 6, the combination of Basehore in view of Venkataramani, Beijing and Zhang teaches all of the limitations of claim 5, and the combination further teaches wherein when one of the first connection data and the second connection data is represented in the form of stride index and the other is represented in the form of direct index, and the strings representing the first connection data and the second connection data are stored in an order of physical address from low to high, the connection processing unit is further configured to: when the first connection data is represented in the form of stride index, convert the second connection data into the connection data represented in the form of stride index, when the second connection data is represented in the form of stride index, convert the first connection data into the connection data represented in the form of stride index, accumulate each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose the fourth connection data, similarly, perform the same operation on a string of the second connection data to obtain the fifth connection data, select the same elements from the string of the fourth connection data and the string of the fifth connection data, and sort the elements in an order of element values from small to large to form a new string, and perform a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the third connection data (The step indexing approach further indexes the binary string of direct indexing by using distances between existed synapses (“1”s in the binary string), i.e., each element in the index table indicates the distance between two existed synapses….The indexing process can be elaborated as follows. First we add each bit in the original string to obtain an accumulated string, and each element in the accumulated string indicates a location of corresponding connection. After enforcing and “AND” operation between the accumulated string and the original string, the indexes of each connected neuron can be obtained.; Zhang, pg. 5, Col 2 in step indexing, adding the numbers in the index table sequentially to get the indexes of input neurons which have connections with the current output neuron. And further teaches in step indexing indexes are used for addressing the corresponding neurons.).
	Motivation to combine same as stated for claim 5 above.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Basehore in view of Venkataramani, and in further view of Chen et al., “Compressing Neural Networks with the Hashing Trick”, (2015)

	Regarding claim 7, the combination of Basehore in view of Venkataramani teaches all of the limitations of claim 1, however the combination does not distinctly disclose the remaining limitations. 

Nevertheless Chen teaches wherein before processing the input data, the mapping unit is further configured to: group the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, determine whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that a count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, delete the group of the input neurons, group the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, determine whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and when any group of the weights in the N groups of the weights does not satisfy the second preset condition, delete the group of the weights (Chen, Abstract, teaches grouping connection weights into hash buckets and all connections within the same hash bucket share a single parameter value. These parameters are tuned to adjust to the HashedNets weight sharing architecture.; Chen, pg. 5, Col. 2, teaches less important hidden neurons could be removed after training. Chen, pg. 4, Col. 2, further teaches edges could be removed.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the neural processor apparatus, taught by Basehore, as modified by the decoding into microinstructions, taught by Venkataramani, to further include the grouping, as taught by Chen, in order to shrink the storage requirements of neural networks while mostly preserving generalization performance. (Chen, Abstract).

Regarding claim 17, the combination of Basehore in view of Venkataramani teaches all of the limitations of claim 16, however the combination does not distinctly disclose the remaining limitations.

	Nevertheless, Chen teaches the remaining limitations of wherein the input data includes at least one input neuron and/or a weight, before processing the input data, the method further includes: grouping the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, determining whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that the count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, deleting the group of the input neurons, grouping the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, determining whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and when any group of the weights in the N groups of the weights does not satisfy the second preset condition, deleting the group of the weights (Chen, Abstract, teaches grouping connection weights into hash buckets and all connections within the same hash bucket share a single parameter value. These parameters are tuned to adjust to the HashedNets weight sharing architecture.; Chen, pg. 5, Col. 2, teaches less important hidden neurons could be removed after training. Chen, pg. 4, Col. 2, further teaches edges could be removed.).
	Motivation to combine same as stated for claim 7 above. 


Claims 10, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Basehore in view of Venkataramani, and in further view of Chen T (CN 107992329 A) (hereinafter Chen T ‘329).
	Regarding claim 10, the combination of Basehore in view of Venkataramani teaches all of the limitations of claim 9, however the combination does not distinctly disclose wherein when the mapping unit is located between the direct memory access unit and the first input caching unit, the mapping unit is configured to obtain the first input data and the connection data of the first input data from the storage unit through the direct memory access unit, and store the processed first input data into the first input caching unit, and the first input caching unit is configured to cache the processed first input data.

	Nevertheless, Chen T ‘329 teaches wherein when the mapping unit is located between the direct memory access unit and the first input caching unit, the mapping unit is configured to obtain the first input data and the connection data of the first input data from the storage unit through the direct memory access unit, and store the processed first input data into the first input caching unit, and the first input caching unit is configured to cache the processed first input data (Chen T ‘326 Description, teaches the device may include an instruction cache unit, a control unit, a direct memory access unit, wherein the instruction cache unit for read instructions and cache and training is read through the direct memory access unit; Chen T ‘326 Description further teaches input neuron cache for caching the input neuron and mapping unit used for converting input data into input neuron and weights corresponding to the storage mode).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the neural processor apparatus, taught by Basehore, as modified by the decoding into microinstructions, taught by Venkataramani, to further include the computational methods, taught by Chen T ‘329, in order to provide the advantage of fast and efficient calculating speed. 


Regarding claim 11, the combination of Basehore in view of Venkataramani and in further view of Chen T ‘329 teaches all of the limitations of claim 10, and the combination further teaches wherein when the mapping unit is located between the first input caching unit and the operation unit, the first input caching unit is configured to cache the first input data and the connection data of the first input data, the mapping unit is configured to obtain the first input data and the connection data of the first input data from the first input caching unit, and transmit the processed first input data to the operation unit (Chen T ‘329 Description teaches extracting an operation instruction from the cache unit is transmitted to the operation unit; Chen ‘329 further teaches mapping unit for converting input data into input neuron and weights of the storage mode, and output neurons to the operation unit.).
Motivation to combine same as stated for claim 10 above. 

Regarding claim 14, the combination of Basehore in view of Venkataramani teaches all of the limitations of claim 8, however the combination does not distinctly disclose wherein the mapping unit includes: an input data caching unit configured to cache the first input data, wherein the first input data includes at least one weight, and the absolute value of each of the at least one weight is greater than the second threshold, a connection caching unit configured to cache the connection data of the weight, and a fourth sparse processing unit configured to set the weight between the input neuron and the output neuron that are not connected with each other to 0 to obtain processed first input data, wherein the processed first input data includes the at least one weight and the weight whose value is 0.
	Nevertheless Chen T ‘329 teaches wherein the mapping unit includes: an input data caching unit configured to cache the first input data, wherein the first input data includes at least one weight, and the absolute value of each of the at least one weight is greater than the second threshold, a connection caching unit configured to cache the connection data of the weight, and a fourth sparse processing unit configured to set the weight between the input neuron and the output neuron that are not connected with each other to 0 to obtain processed first input data, wherein the processed first input data includes the at least one weight and the weight whose value is 0 (Chen T ‘329 teaches the computing device comprises a caching unit wherein an operation instruction can be executed by the computing device cache in the caching unit, and further teaches extracting a first operation instruction from the cache unit and transmit it to the operation unit; Chen T ‘329 further teaches the weights that have been set to zero in the training process remain zero and further teaches all weights absolute values in a group can be had by choosing a method for one group of weights of neural net arithmetic mean of instantaneous value is less than a first threshold or the geometrical mean of all weights absolute values can be less than a second threshold.).


Claim 12, are rejected under 35 U.S.C. 103 over the combination of Basehore in view of Venkataramani, and in further view of Chen T (CN 109697509 A) (hereinafter Chen T ‘509). 
Regarding claim 12, the combination of Basehore in view of Venkataramani teaches all of the limitations of claim 8, however the combination does not distinctly disclose wherein the mapping unit includes: an input data caching unit configured to cache the first input data, wherein the first input data includes at least one input neuron or at least one weight, a connection caching unit configured to cache the connection data of the first input data, and a fourth sparse processing unit configured to process the first input data according to the connection data of the first input data to obtain processed first input data.

Nevertheless, Chen T ‘509 teaches wherein the mapping unit includes: an input data caching unit configured to cache the first input data, wherein the first input data includes at least one input neuron or at least one weight, a connection caching unit configured to cache the connection data of the first input data, and a fourth sparse processing unit configured to process the first input data according to the connection data of the first input data to obtain processed first input data (Chen T ‘509, Summary of the Invention, teaches a caching unit that includes an instruction buffer for caching described instruction, weight caching for caching the weight and neuron caching for caching the input neuron ).
 	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the neural processor apparatus, taught by Basehore, as modified by the decoding into microinstructions, taught by Venkataramani, to further include the caching processing method, as taught by Chen T ‘509, in order to reduce the calculating energy consumption of data, meanwhile also achieving the arithmetic operation of diversification. (Chen T ‘509, Abstract).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Basehore in view of Venkataramani and Chen T ‘509, and in further view of Zhang.
	Regarding claim 13, the combination of Basehore in view of Venkataramani and in further view of Chen T ‘509 teaches all of the limitations of claim 12, however the combination does not distinctly disclose the remaining limitations. 

	Nevertheles, Zhang teaches the remaining limitations of wherein the connection data of the input neuron and the connection data of the weight being represented in a form of direct index or stride index includes: when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that an absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold, when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, wherein 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron of the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron of the weight, the connection data of the weight represented in the form of direct index has two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron  (Zhang, pg. 5, Col. 1, teaches to implement the indexing modules, we investigate two commonly-used indexing options, i.e., direct indexing and step indexing. The direct indexing approach uses a binary string with one bit per synapse, indicating whether the corresponding synapse exists, i.e., “1” for existence and “0” for absence. The step indexing approach further indexes the binary string of direct indexing by using distances between existed synapses (“1”s in the binary string), i.e., each element in the index table indicates the distance between two existed synapses….The indexing process can be elaborated as follows. First we add each bit in the original string to obtain an accumulated string, and each element in the accumulated string indicates a location of corresponding connection. After enforcing and “AND” operation between the accumulated string and the original string, the indexes of each connected neuron can be obtained.; Zhang, pg. 5, Col 2 in step indexing, adding the numbers in the index table sequentially to get the indexes of input neurons which have connections with the current output neuron. And further teaches in step indexing indexes are used for addressing the corresponding neurons.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the neural processor apparatus, taught by Basehore, as modified by the decoding into microinstructions, taught by Venkataramani, as modified by the caching processing method, as taught by Chen T ‘509, to further include the direct and step indexing, as taught by Zhang, given that these indexing methods are relatively easy to implement from the perspective of hardware design. (Zhang, pg. 5, Col. 2). 
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Basehore in view of Venkataramani, Chen T ‘509 and Chen et al.. 
Regarding claim 15, the combination of Basehore in view of Venkataramani and Chen T ‘509 teaches all of the limitations of claim 12, however the combination does not teach the remaining limitations. 
Nevertheless, Chen teaches wherein before processing the first input data, the mapping unit is further configured to: group the at least one input neuron to obtain M groups of the input neurons, wherein the M is an integer greater than or equal to 1, determine whether each group of the input neurons in the M groups of the input neurons satisfies a first preset condition, wherein the first preset condition includes that the count of the input neuron whose absolute value is smaller than or equal to the third threshold in a group of the input neurons is smaller than or equal to the fourth threshold, when any group of the input neurons in the M groups of the input neurons does not satisfy the first preset condition, delete the group of the input neurons, group the at least one weight to obtain N groups of the weights, wherein the N is an integer greater than or equal to 1, determine whether each group of the weights in the N groups of the weights satisfies a second preset condition, wherein the second preset condition includes that the count of the weight whose absolute value is smaller than or equal to the fifth threshold in a group of the weights is smaller than or equal to the sixth threshold, and when any group of the weights in the N groups of the weights does not satisfy the second preset condition, delete the group of the weights (Chen, Abstract, teaches grouping connection weights into hash buckets and all connections within the same hash bucket share a single parameter value. These parameters are tuned to adjust to the HashedNets weight sharing architecture.; Chen, pg. 5, Col. 2, teaches less important hidden neurons could be removed after training. Chen, pg. 4, Col. 2, further teaches edges could be removed.).

Claims 20, 21, and 23 is rejected under 35 U.S.C. 103 as being unpatentable over Basehore in view of Venkataramani and Tsukamoto, and in further view of Zhang.
	Regarding claim 20, the combination of Basehore in view of Venkataramani and Tsukamoto teaches all of the limitations of claim 19, however the combination does not distinctly disclose the remaining limitations. 

Nevertheless Zhang teaches wherein when the connection data of the input neuron and the connection data of the weight are represented in the form of direct index, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: performing an AND operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data, wherein the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: when the connection data of the input neuron is represented in the form of direct index and the connection data of the weight is represented in the form of stride index, converting the connection data of the weight into the connection data represented in the form of direct index, when the connection data of the weight is represented in the form of direct index and the connection data of the input neuron is represented in the form of stride index, converting the connection data of the input neuron into the connection data represented in the form of direct index, and performing the and operation on the connection data of the input neuron and the connection data of the weight to obtain the second connection data, wherein when both the connection data of the input neuron and the connection data of the weight are represented in the form of stride, and the connection data of the weight and a string of the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose third connection data, similarly, performing the same operation on a string of the connection data of the weight to obtain fourth connection data, selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data (Zhang, pg. 5, Col. 1, teaches to implement the indexing modules, we investigate two commonly-used indexing options, i.e., direct indexing and step indexing. The direct indexing approach uses a binary string with one bit per synapse, indicating whether the corresponding synapse exists, i.e., “1” for existence and “0” for absence. The step indexing approach further indexes the binary string of direct indexing by using distances between existed synapses (“1”s in the binary string), i.e., each element in the index table indicates the distance between two existed synapses….The indexing process can be elaborated as follows. First we add each bit in the original string to obtain an accumulated string, and each element in the accumulated string indicates a location of corresponding connection. After enforcing and “AND” operation between the accumulated string and the original string, the indexes of each connected neuron can be obtained.; Zhang, pg. 5, Col 2 in step indexing, adding the numbers in the index table sequentially to get the indexes of input neurons which have connections with the current output neuron. And further teaches in step indexing indexes are used for addressing the corresponding neurons.).

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have modified the neural processor apparatus, taught by Basehore, as modified by the decoding into microinstructions, taught by Venkataramani, as further modified by the distributed learning features, taught by Tsukamoto, to further include the direct and step indexing, as taught by Zhang, given that these indexing methods are relatively easy to implement from the perspective of hardware design. (Zhang, pg. 5, Col. 2). 

	Regarding claim 21, the combination of Basehore in view of Venkataramani, Tsukamoto, and Zhang teach all of the limitations of claim 20 and the combination further teaches when the strings representing the connection data of the weight and the connection data of the input neuron are stored in an order of physical address from low to high, the processing the connection data of the input neuron and the connection data of the weight to obtain the second connection data includes: when the connection data of the input neuron is represented in the form of stride index and the connection data of the weight is represented in the form of direct index, converting the connection data of the weight into the connection data represented in the form of stride index, when the connection data of the weight is represented in the form of stride index and the connection data of the input neuron is represented in the form of direct index, converting the connection data of the input neuron into the connection data represented in the form of stride index, accumulating each element in the string of the connection data of the input data and an element that is stored in a physical address lower than the physical address in which the each element is stored to obtain new elements, wherein the new elements compose the third connection data, similarly, performing the same operation on a string of the second connection data to obtain the fourth connection data, selecting the same elements from the string of the third connection data and the string of the fourth connection data, and sorting the elements in an order of element values from small to large to form a new string, and performing a subtraction on each element in the new string and an element (adjacent to the element) whose value is smaller than the value of the element to obtain new elements, wherein the new elements compose the second connection data (Zhang, pg. 5, Col. 1, teaches to implement the indexing modules, we investigate two commonly-used indexing options, i.e., direct indexing and step indexing. The direct indexing approach uses a binary string with one bit per synapse, indicating whether the corresponding synapse exists, i.e., “1” for existence and “0” for absence. The step indexing approach further indexes the binary string of direct indexing by using distances between existed synapses (“1”s in the binary string), i.e., each element in the index table indicates the distance between two existed synapses….The indexing process can be elaborated as follows. First we add each bit in the original string to obtain an accumulated string, and each element in the accumulated string indicates a location of corresponding connection. After enforcing and “AND” operation between the accumulated string and the original string, the indexes of each connected neuron can be obtained.; Zhang, pg. 5, Col 2 in step indexing, adding the numbers in the index table sequentially to get the indexes of input neurons which have connections with the current output neuron. And further teaches in step indexing indexes are used for addressing the corresponding neurons.).



	Regarding claim 23, the combination of Basehore in view of Venkataramani, Tsukamoto, and Zhang teach all of the limitations of claim 20 and the combination further teaches wherein the connection data of the input neuron and the connection data of the weight being represented in the form of direct index or stride index includes: when the connection data of the input neuron is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the input neuron is smaller than or equal to a first threshold and 1 indicates that the absolute value of the input neuron is greater than the first threshold, when the connection data of the input neuron is represented in the form of stride index, the connection data is a string composed of values of distance between the input neuron whose absolute value is greater than the first threshold and the previous input neuron whose absolute value is greater than the first threshold, when the connection data of the weight is represented in the form of direct index, the connection data is a string composed of 0 and 1, where 0 indicates that the absolute value of the weight is smaller than or equal to the second threshold, which means that the input neuron corresponding to the weight is not connected with the output neuron of the weight, and 1 indicates that the absolute value of the weight is greater than the second threshold, which means that the input neuron corresponding to the weight is connected with the output neuron of the weight, the connection data of the weight represented in the form of direct index may have two orders of representation: a string of 0 and 1 composed of the connection state between each output neuron and all input neurons, or a string of 0 and 1 composed of the connection state between each input neuron and all output neurons, and when the connection data of the weight is represented in the form of stride index, the connection data is a string of values of distance between the input neuron connected with an output neuron and the previous input neuron connected with the output neuron (Zhang, pg. 5, Col. 1, teaches to implement the indexing modules, we investigate two commonly-used indexing options, i.e., direct indexing and step indexing. The direct indexing approach uses a binary string with one bit per synapse, indicating whether the corresponding synapse exists, i.e., “1” for existence and “0” for absence. The step indexing approach further indexes the binary string of direct indexing by using distances between existed synapses (“1”s in the binary string), i.e., each element in the index table indicates the distance between two existed synapses….The indexing process can be elaborated as follows. First we add each bit in the original string to obtain an accumulated string, and each element in the accumulated string indicates a location of corresponding connection. After enforcing and “AND” operation between the accumulated string and the original string, the indexes of each connected neuron can be obtained.; Zhang, pg. 5, Col 2 in step indexing, adding the numbers in the index table sequentially to get the indexes of input neurons which have connections with the current output neuron. And further teaches in step indexing indexes are used for addressing the corresponding neurons.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123